Citation Nr: 0534188	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  01-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for the purposes of awarding Dependency and Indemnity 
Compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, her daughter, and four friends


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had military service from January 1955 to October 
1960.  He died in May 1976.  The appellant contends that she 
is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
In September 2002, the Board issued a decision which 
determined that new and material evidence had been received 
to reopen the claim for recognition of the appellant as the 
veteran's surviving spouse, but which denied her claim for 
such recognition on the merits.  The appellant appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court), and in March 2003 the Court granted 
a motion by VA's Secretary for partial remand of the case.  
The case was thereafter returned to the Board.  In December 
2003, the Board remanded the case to the RO.  

The Court's March 2003 order vacated the September 2002 Board 
decision only as to the determination that the appellant was 
not entitled to recognition as the surviving spouse of the 
veteran.  The matter of whether new and material evidence has 
been submitted to reopen the claim is therefore no longer at 
issue.  See Chisem v. Gober, 10 Vet. App. 526 (1997). 

The appellant testified before a Veterans Law Judge at a 
hearing held in May 2002.  The individual who conducted that 
hearing is no longer employed by the Board.  The Board 
informed the appellant of this in August 2005, and offered 
her the opportunity to request another Board hearing.  She 
was given 30 days in which to respond, and advised that if 
she failed to respond, the Board would assume she did not 
desire another hearing.  She has not responded to the August 
2005 correspondence.

The Board lastly notes that while the appellant was 
previously represented before the Board by the American Red 
Cross, in October 2003 she indicated that she no longer 
desired representation from that organization.  She has not 
since appointed another representative in this matter.


FINDINGS OF FACT

1.  The veteran and appellant were married in July 1955 in 
the District of Columbia.

2.  The veteran and appellant were divorced in February 1972, 
in the District of Columbia.  They did not thereafter remarry 
each other or live as husband and wife.

3.  At the time of the veteran's death in May 1976, his legal 
state of residence was Maryland.

4.  The veteran's death certificate records that he was 
divorced at the time of his death.

5.  Following the veteran's death, the appellant remarried, 
but divorced her second husband in May 1986.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for the purpose of establishing 
entitlement to VA DIC benefits have not been met.  38 
U.S.C.A. §§ 101(3), 103, 5103(a), 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.159, 3.205, 
3.206 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Finally, VA has a duty to notify the 
appellant that she should submit all pertinent evidence in 
her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in March 2004 
fulfills the requirements set forth under 38 U.S.C.A. § 
5103(a), to include any duty to inform the appellant to 
submit all pertinent evidence in her possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
appellant has indicated that any documents she might have had 
showing that she and the veteran held themselves out as man 
and wife were destroyed in a house fire.  The record reflects 
that she was contacted by telephone in December 2003, at 
which time she reported that she had no further information 
or evidence to submit.

The Board notes that the VCAA notice provided the appellant 
in March 2004 postdated the May 2000 decision from which the 
current appeal arises.  See generally, Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The Board nevertheless points out 
that the May 2000 rating decision and the February 2001 
statement of the case advised her in detail of the criteria 
for establishing status as the surviving spouse of the 
veteran, and explained why she did not meet the criteria.  
The documents also explained the basis for the denial of her 
claim, and specifically suggested types of evidence that 
would tend to show that they were engaged in a common law 
marriage.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the appellant with VCAA notice prior to 
the May 2000 decision did not affect the essential fairness 
of the adjudication, and therefore was not prejudicial to the 
appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
appellant has not alleged prejudice from any error in the 
timing or content of the VCAA notice, and given the 
specificity of the VCAA notice, as well as the time afforded 
her following the notice to respond, the Board finds that any 
error in the timing of the notice is harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 



Factual background

The veteran served on active duty from January 1955 to 
October 1960.  A Marriage License shows that he married the 
appellant in the District of Columbia on July [redacted], 1955.  Birth 
certificates show that the veteran and the appellant together 
had five children.

Service medical records show that the veteran listed an aunt, 
M.T., as his next of kin on Reports of Medical Examination 
dated in January 1955, before his marriage to the appellant, 
and in October 1958, after his marriage to the appellant.  He 
listed the appellant as his next of kin on a Report of 
Medical Examination dated in October 1960.  On each report, 
he listed his address as being on [redacted] in the 
District of Columbia.  He did not indicate that he had 
siblings in the sections for reporting family history.

In March 1963, the veteran submitted a VA Form 686c, 
Declaration of Marital Status.  On the form, he indicated 
that he was not living with the appellant due to a 
"voluntary separation - April [redacted], 1960."  He listed his 
residence as the [redacted] address, and indicated that 
the appellant lived at a different address with their 
children.  

In March 1966, the veteran submitted a claim for service 
connection for, inter alia, residuals of a head injury in 
service.  He reported the [redacted] address as his 
residence.  He indicated that he was still married to the 
appellant.  He listed his aunt, M.T., as his nearest 
relative; he reported that she also lived at his residence on 
[redacted].

The record shows that in 1965 the veteran was diagnosed with 
meningioma.  A craniotomy was performed in September 1965.  
Following the surgery he had partial aphasia, difficulty with 
ideation, impairment of judgment and memory, and 
irritability, as well as residual right hemiparesis.  

VA neurological examination in June 1966 determined that the 
veteran was mentally competent, but had some mild mental 
deterioration in terms of slowed thinking.  The veteran 
arrived at the examination unaccompanied, and reported that 
he was separated from his wife and was living at his aunt's 
residence.

In correspondence to the RO for 1966, the veteran reported 
his home address as the [redacted] residence.  On a VA 
Form 21-527 received in September 1966, the veteran listed 
his marital status as "separated."

In April 1967, the RO awarded service connection for the 
residuals of meningioma, and assigned a 100 percent rating 
for the disability.

In May 1967, the appellant requested an apportionment of the 
veteran's compensation award.  She reported that she was 
separated from the veteran, and she listed a different 
address, "[redacted]," from that of the veteran as her home 
address.  

In October 1967, she was awarded an apportioned share of the 
veteran's compensation benefits in an amount reflecting the 
additional amounts he received for claiming her and their 
children as dependents.  She was advised later in October 
1967 that she was receiving an apportioned share of his 
benefits for herself and the children.

In a March 1969 request for an increased apportioned share of 
the veteran's benefits on behalf of herself and the children, 
the appellant listed her home address as the one on [redacted] 
[redacted].  In his April 1969 response, the veteran listed his 
home residence as the [redacted] address.  

In a July 1969 statement, the veteran confirmed that he and 
the appellant were estranged, but that he paid part of her 
bills.  In response, the appellant indicated that the veteran 
seldom helped her financially and, outside of the apportioned 
VA benefits, had not contributed to her support for the last 
year.

In January 1970, VA received the report of a VA examination 
for Housebound Status or the Need for Regular Aid and 
Attendance.  According to the report, the veteran had poor 
mentation, difficult speech, right paralysis, blindness in 
the left eye, and poor vision in the right eye.  The examiner 
concluded that the veteran needed assistance in all personal 
care activities and that he required a wheelchair, cane, and 
walker to assist with walking.  The examiner indicated that 
the veteran could leave the house with an attendant. 

In February 1970, VA received a letter from the veteran with 
a document giving power of attorney to his aunt, M.T., whose 
[redacted] address was the same as his.  In the letter, 
the veteran requested that his VA checks be made payable to 
M.T. because of his difficulty walking due to physical 
handicap.

In March 1972, VA received a letter from M.T. with a copy of 
the Final Judgment of divorce between the veteran and the 
appellant, which is dated in February 1972.  The veteran was 
listed as the plaintiff in the divorce action.  The Judgment 
recited that the veteran and appellant had voluntarily 
separated in March 1962, and from that date until the present 
time had lived separate and apart without interruption and 
without cohabitation.  The Judgment indicated that four 
children were born of the marriage and that all were in the 
custody of the appellant.  The Judgment did not mention the 
fifth child born in 1965.  The Superior Court for the 
District of Columbia concluded that the veteran was entitled 
to an absolute divorce from the defendant on the grounds of 
voluntary separation for one year, without cohabitation.

In April 1972, the veteran informed VA that his marriage to 
the appellant had terminated in divorce in February 1972.  He 
reported his address as the [redacted] residence, and 
the appellant's address as the [redacted] [redacted] residence.  He 
indicated that the younger four children lived with the 
appellant, and that the eldest child lived with a 
grandmother.

In May 1972, the RO wrote to the veteran and the appellant 
informing them that, because of their recent divorce, the RO 
was required to adjudicate an apportionment to the appellant 
as custodian of the veteran's children.  In October 1972, the 
appellant was informed by VA that an overpayment had been 
created because of her divorce from the veteran.  In October 
1972, she replied by requesting an increase in the 
apportionment that she had been receiving, in order to help 
with the expenses of the children.  She reported her address 
as the [redacted] address.  In November 1972, the RO reduced 
the apportionment to the appellant.

In November 1972, VA received a letter from D.G. indicating 
that the veteran had changed his power of attorney from M.T. 
to her.  A document from the veteran giving a general power 
of attorney to D.G. accompanied the letter.  The document 
showed that D.G.'s address was on [redacted], but at a 
different house number from the veteran's and M.T's [redacted] 
[redacted] address.  No address was indicated on the document for 
the veteran.

In June 1973, the RO received a letter from D.G. indicating 
that the veteran's address had changed to an address in 
[redacted], Maryland.  In a September 1974 application for 
certain VA benefits filed on the veteran's behalf, D.G. 
listed his address as the [redacted], Maryland, address.

A VA hospital report for September to October 1974 indicated 
that the veteran recently developed headaches, vomiting, and 
lethargy.  He was accompanied to the hospital by someone 
described as his "sister."  He was lethargic, aphasic, and 
right hemiplegic to examination.  He underwent surgery and 
was found to have metastatic meningioma.  

Another VA hospital report for August to September 1975 
showed that he was again accompanied to the hospital by his 
"sister," who reported that the veteran was recently 
confused and unable to bathe or feed himself.  He also was 
lethargic and unwilling to walk.  Physical examination 
disclosed right hemiparesis; mild aphasia; and left eye 
ptosis.  The veteran was disoriented to date and place.  
Diagnostic studies suggested a massive recurrence of the 
tumor.

The report of a September 1975 VA examination for aid and 
attendance disclosed that the veteran was unable to perform 
fine movements with his right hand, and that his right lower 
extremity could be used in walking only with assistance.  He 
was blind in the left eye.

A VA hospital report for October to November 1975 showed that 
the veteran was initially brought to Prince George's Hospital 
for respiratory depression, secondary to analgesic use, but 
was thereafter transferred to the VA hospital.  He was 
treated for the respiratory depression.

In May 1976, VA received a death certificate showing that the 
veteran died in May 1976 from meningioma due to respiratory 
failure.  He died at a VA hospital, after having been 
admitted several days earlier.  His address was shown as the 
[redacted], Maryland, address.  His marital status was listed 
as divorced.

In June 1976, the RO received a VA Form 21-530, Application 
for Burial Benefits, containing the signature of the 
veteran's eldest child.  A copy of the funeral bill, signed 
by D.G., was also received.

In September 1976, the appellant filed a claim for DIC 
benefits on behalf of her children.  She indicated that her 
marriage to the veteran had terminated in divorce in February 
1972.  Under "Information Relating to Marriage," she 
indicated that the reason for the separation was "Divorce - 
Domestic brutality on his part."  She also indicated that 
she had not lived continuously with the veteran from the date 
of marriage to the date of death.  She listed the names and 
birthdates of the five children.

In a September 1976 rating decision, the RO established 
service connection for the cause of the veteran's death, and 
awarded DIC benefits to the eligible children of the veteran.  
An award letter was sent to the appellant in her capacity as 
custodian of the veteran's children.

In May 1994, the appellant filed a claim for DIC benefits as 
the "surviving spouse" of the veteran.  She indicated that 
she had lived continuously with the veteran from the date of 
marriage to the date of his death.  She also indicated that 
she had remarried in 1979 and that this marriage had ended in 
divorce in 1993.  

In June 1996, the appellant filed another claim for DIC 
benefits as the surviving spouse of the veteran.  She 
indicated that her marriage to the veteran was terminated by 
death on May 7, 1976.  She did not list her second marriage, 
and she specifically indicated that she did not remarry after 
the veteran's death.  In July 1996, the RO notified the 
appellant of the denial of her claim for DIC benefits on the 
basis that she and the veteran were not legally married at 
the time of his death.

In February 1997, the appellant submitted a notice of 
disagreement as to the July 1996 decision.  She submitted a 
statement labeled a "supporting letter from our children," 
which was a typewritten letter signed by the appellant, but 
in which the author referred to the veteran as "my father."  
The author indicated that the veteran was sick during the 
divorce proceeding, and was also subjected to duress from 
M.T. and D.G. (his cousin).  The author indicated that the 
veteran went to live with D.G. around 1971, at which time all 
of his visits, including overnight visits, to the appellant 
and the children stopped.  The author also noted that the 
veteran was physically impaired and semi-paralyzed in his 
right arm and right leg, with impaired vision, a severe 
speech impediment, and loss of memory.  The author indicated 
that the appellant would visit the veteran in the hospital.

In November 1999, the appellant again submitted a claim for 
DIC benefits.  In support of her claim, she submitted a 
certified copy of a divorce decree from her second husband 
showing that they were divorced in May 1986.  She also 
submitted numerous lay statements in support of her claim, 
including statements from G.O.L. (her son), C.D. (a friend of 
her and the veteran), E.W. (her friend), M.D., G.T.L. (her 
eldest child), M.G. (a former classmate), D.E. (her friend), 
and J.T.W.

In his statement, G.O.L. indicates that his parents' marriage 
dissolved in 1972, but that the veteran "remained in my home 
until the very end[] in 1976."

C.D. indicates that when she visited the appellant and the 
veteran at their home on [redacted] [redacted] for a birthday luncheon, 
she was introduced to the veteran as the appellant's husband.  

E.W. indicates that she attended a graduation party for the 
appellant's son in 1973, and saw the appellant, "her husband 
and children as a family."

M.D. indicates that the veteran and the appellant lived at 
the [redacted] [redacted] address and were known in the neighborhood as 
husband and wife.  She also stated that she lived in the same 
home with the appellant and the veteran, and assisted in the 
care of the veteran.

In her statement, G.T.L. recalled that between 1972 and 1976, 
the veteran visited their house on several occasions and took 
the appellant and children out for recreation.  She indicated 
that the veteran visited their house on [redacted] [redacted] for an 
entire week following the birthday party of one child.  
G.T.L. stated that between such visits, the veteran would 
return to his cousin's house where he lived.

In her statement, M.G. recalled an occasion in June 1974 when 
she met with the appellant and the veteran, at which time the 
appellant introduced the veteran as her husband.  M.G. 
indicated that she visited them the next week at their home 
on [redacted] [redacted].

D.E. indicates that she had known the appellant for 30 years 
and on several occasions had visited her at the [redacted] [redacted] 
residence.  She indicated that the veteran was introduced to 
her as the appellant's husband.  When she visited them on the 
appellant's birthday in 1973, she witnessed the appellant 
bathing, feeding, and reading to the veteran.

In his statement, J.T.W. indicates that the appellant and the 
veteran formerly resided at [redacted] [redacted] and were known to him 
as husband and wife until the veteran died.

In May 2000, VA denied the appellant's application to reopen 
her claim for DIC benefits.  In her notice of disagreement, 
she stated that records to support her claim were burned in a 
house fire.  She indicated that she had not known about the 
divorce proceedings initiated by the veteran until the 
issuance of the divorce decree.

In an August 2001 affidavit, the appellant stated that 
following their divorce, she and the veteran decided to 
resume their marital relationship.  She indicated that from 
the fall of 1972, she and the veteran lived together in what 
they both believed was a common law marital relationship.  
She indicated that the veteran would periodically assault her 
during this time, and would then stay at the homes of 
relatives or other women until she allowed him back.  She 
stated that the episodes of violence increased around the 
time of his death, and that he continued to leave and return.  
During his last absence, and while staying with a relative, 
he became gravely ill and was hospitalized until his death.

On file are affidavits from L.D. and M.D., dated in July 2001 
and August 2001, respectively.  L.D. stated that he had known 
the appellant and veteran since at least 1970, and in fact 
lived with them at the [redacted]  [redacted] address the whole time.  
He explained that the appellant and veteran informed him that 
they were married.  

M.D. stated that between 1972 and 1976, she and her children 
also lived in the same house at [redacted] [redacted] with the appellant 
and the veteran.  She indicated that she was aware they had 
divorced in early 1972, but explained that after a few 
months, the veteran continued to come around and live at the 
house as if he had never left.  She stated that the appellant 
and the veteran continued to represent themselves to her and 
to others in the neighborhood as husband and wife, but that 
he continued to assault the appellant.

In another affidavit, Y.L.L. (the youngest child), stated 
that from the fall of 1972, the appellant and the veteran 
lived together at the [redacted]  [redacted] address, and continued to 
live there together until the veteran's death.  She stated 
that her father and mother represented themselves as husband 
and wife, but that during this time, her father assaulted the 
appellant continuously; she indicated that he would sometimes 
stay with relatives after assaulting the appellant.

In May 2002, the appellant and several witnesses testified at 
a Board hearing.  Several witnesses, including the appellant, 
testified that they first learned of the divorce between the 
appellant and the veteran at his funeral.  The appellant's 
friends testified that she and veteran always represented 
themselves as husband and wife.  Several testified as to the 
adjustments that the appellant made when the veteran visited 
her home because of his disabilities.  Other testimony 
concerned the veteran's physical abuse of the appellant 
throughout the 1960s and up until his death.  The witnesses 
also described the physical disability of the veteran during 
his last years.

The appellant testified that she separated from the veteran 
in the early 1960s because of domestic violence, but that he 
nevertheless stayed with her from 1967 until his death.  He 
reportedly would stay with her Monday through Friday, and 
then stay with his aunt for the weekend.  The appellant 
explained that he went to M.T.'s house on the weekends to re-
energize himself.  She indicated that after he began 
receiving VA aid and attendance benefits in 1970, the veteran 
still visited her, either by having his cousin bring him, or 
by taking a cab.  She testified that she would care for his 
needs during this time.  She argued that the veteran was not 
competent to sign the divorce papers.

The appellant additionally explained that while the veteran 
reported for the purposes of the divorce that they had lived 
separate and apart without interruption and without 
cohabitation, he only did so to avoid having to make a choice 
between losing the appellant or his aunt.  With respect to 
the separate addresses for her and the veteran he always 
listed, she essentially testified that M.T. threatened to 
withdraw her support unless he gave the aunt power of 
attorney, and that he believed he then would not have any 
support system.  As to the veteran's physical condition, she 
testified that his arm was paralyzed, that he used a cane, 
and that he was weak.  She reportedly set up a bedroom for 
him in the living room, so he could avoid using the stairs.  
She indicated that he nevertheless continued to assault her 
during this time, and that on one occasion when she went to 
the Maryland address to get money from him, he knocked her 
right eye out of the socket.

J.S., a friend of the appellant, testified that the veteran 
became increasingly disabled over the years, and after about 
1972 required a wheelchair.  M.D., another friend, testified 
that around 1967, the veteran would stay with the appellant 
from Monday to Friday, and only went to the homes of 
relatives on weekends.  She stated that after the divorce, 
the veteran still visited the appellant, and that the 
appellant made many adjustments for his disabilities and 
cared for his needs.  M.D. testified that the appellant and 
the veteran seemed like a married couple.  E.W., another 
friend, testified as to verbal and physical abuse by the 
veteran both before and after the divorce.

G.O.L., the appellant's son, testified that the relationship 
between his parents involved physical and verbal abuse.  He 
indicated that by 1972, the veteran was paralyzed on the left 
side, with an inability to use his left arm or leg, and with 
the need for a cane.  He testified that the veteran would 
visit during the week, and that the family arranged for him 
to sleep on a pull-out couch on the first floor of the home.

Y.L.L., the appellant's daughter, testified that her 
recollection was just of a mother and a father in a home.  
She did not learn of the divorce until she was almost an 
adult.  She testified that the veteran was physically and 
verbally abusive, and that he was capable of using his cane 
for physical abuse.  

C.D., a friend, testified that she had known the appellant 
from the 1960s, and recalled that the appellant spoke of 
physical abuse by the veteran which induced her to leave.  
C.D. noted that the appellant resumed her relationship with 
the veteran for the sake of the children.  C.D. indicated 
that she never knew of a divorce, and that in her eyes, the 
appellant and the veteran were husband and wife.

At the hearing, a copy of a photograph of the veteran with 
the appellant and another man, taken in approximately 1968, 
was submitted.  In addition, a letter dated in May 2002 from 
G.T.L. was submitted, for the purpose of clarifying her 
earlier written statement.  She indicated that the earlier 
letter stated facts about her parents as she remembered them, 
but explained that from 1972 to 1976, she actually was 
attending college in another state, and lived with her 
grandparents at another location when home from 1972 until 
1981.  She indicated, however, that each time she visited the 
[redacted] [redacted] residence during this period, her parents were 
there together.

In a statement received in May 2002, D.C., Ed.D., indicated 
that he had treated the appellant since 1998, and that she 
had related to him her contentions about spousal abuse from 
the veteran.  She also related that she had cared for the 
veteran during his illness until his death.



Analysis

"Spouse" means a person of the opposite sex whose marriage 
to the veteran meets the requirements of 38 C.F.R. § 3.1(j).  
38 C.F.R. § 3.50(a).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 C.F.R. § 3.1(j). 

Marriage is established by one of the following types of 
evidence:  (1) Copy or abstract of the public record of 
marriage, or a copy of the church record of marriage, 
containing sufficient data to identify the parties, the date 
and place of marriage, and the number of prior marriages if 
shown on the official record.  (2) Official report from 
service department as to marriage which occurred while the 
veteran was in service.  (3) The affidavit of the clergyman 
or magistrate who officiated.  (4) The original certificate 
of marriage, if VA is satisfied that it is genuine and free 
from alteration.  (5) The affidavits or certified statements 
of two or more eyewitnesses to the ceremony.  (6) In 
jurisdictions where marriages other than by ceremony are 
recognized the affidavits or certified statements of one or 
both of the parties to the marriage, if living, setting forth 
all of the facts and circumstances concerning the alleged 
marriage, such as the agreement between the parties at the 
beginning of their cohabitation, the period of cohabitation, 
places and dates of residences, and whether children were 
born as the result of the relationship.  This evidence should 
be supplemented by affidavits or certified statements from 
two or more persons who know as the result of personal 
observation the reputed relationship which existed between 
the parties to the alleged marriage including the periods of 
cohabitation, places of residences, whether the parties held 
themselves out as married, and whether they were generally 
accepted as such in the communities in which they lived.  (7) 
Any other secondary evidence which reasonably supports a 
belief by the Adjudicating activity that a valid marriage 
actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of 38 C.F.R. § 3.205(a) together 
with the claimant's certified statement concerning the date, 
place and circumstances of dissolution of any prior marriage 
may be accepted as establishing a valid marriage, provided 
that such facts, if they were to be corroborated by record 
evidence, would warrant acceptance of the marriage as valid.  
38 C.F.R. § 3.205(b).

"Surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) Except as provided in 
38 C.F.R. § 3.55 (2005), has not remarried or has not since 
the death of the veteran and after September 19, 1962, lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 C.F.R. § 3.50(b).  

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason, which did not show intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  State laws will not control in determining questions 
of desertion; however, due weight will be given to findings 
of fact in court decisions made during the life of the 
veteran on issues subsequently involved in the application of 
this section.  38 C.F.R. § 3.53(b).  

The validity of a divorce decree regular on its face, will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  In cases where 
recognition of the decree is thus brought into question, 
where the issue is whether the veteran is single or married 
(dissolution of a subsisting marriage), there must be a bona 
fide domicile in addition to the standards of the granting 
jurisdiction respecting validity of divorce.  Where the issue 
is the validity of marriage to a veteran following a divorce, 
the matter of recognition of the divorce by VA (including any 
question of bona fide domicile) will be determined according 
to the laws of the jurisdictions specified in 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.206.

The Board initially notes that while the appellant remarried 
after the veteran's death, she divorced her second husband in 
May 1986.  Her claim to reopen was filed in November 1999, 
after a change in the law providing that remarriages were not 
a bar to furnishing DIC benefits, provided the claimant is 
otherwise found to be the surviving spouse of the veteran.  
See 38 U.S.C.A. § 103(d)(2)(A).  Her remarriage, in and of 
itself, is therefore not a bar to furnishing DIC benefits.

The record shows that the veteran and the appellant were 
legally married in July 1955, in the District of Columbia, 
and that this marriage terminated in divorce in February 
1972, several years prior to the veteran's death.  The Final 
Judgment of divorce from the Family Division of the Superior 
Court of the District of Columbia indicates that the veteran 
and the appellant had voluntarily separated in March 1962, 
and since that date had lived separate and apart, without 
interruption and without cohabitation.  Although the 
appellant suggests that the divorce judgment is invalid 
because she never received notice of the proceedings, and in 
fact never knew of the divorce until May 1976, her assertions 
and testimony lack credibility.  The record shows that the 
divorce judgment was issued by a District of Columbia court, 
that the appellant lived in the District of Columbia at the 
time, and that she in fact had lived at the [redacted] [redacted] 
address for a number of years before February 1972.  There is 
nothing in the record, other than the appellant's assertions, 
suggesting that she was not notified of the divorce 
proceedings.  

Moreover, her assertions that she was not aware of the 
divorce until May 1976 are contradicted by the 
contemporaneous evidence of record.  In May 1972, the RO 
wrote her and explained that, because of their recent 
divorce, the RO was required to adjudicate an apportionment 
to the appellant as custodian of the veteran's children.  In 
October 1972, VA further informed her that because of the 
divorce, an overpayment had been created.  She responded by 
requesting an increased apportioned share of the veteran's VA 
benefits, on behalf of her children.  She thereafter received 
a smaller share of apportioned benefits as the custodian of 
the children.  The shows that she was clearly aware of her 
divorce from the veteran in 1972.  The inconsistencies 
between her current assertions and the contemporaneous 
records cast further doubt on her statements and testimony as 
to not receiving notice of the divorce proceedings.

The appellant also argues that the veteran was not competent 
to pursue a divorce.  She has not provided any support for 
her assertion, and while examination in January 1970 showed 
he demonstrated poor mentation, the examiner did not conclude 
that the veteran was incompetent.  Nor is there evidence that 
the veteran was, at any point, declared legally incompetent.  
Moreover, by the time of the divorce the veteran had executed 
a facially valid power of attorney in favor of D.G.  Although 
the divorce judgment does not reflect that there was a fifth 
child born to the veteran and the appellant, the Board is 
unaware of any law or regulation which would render the 
judgment invalid as a consequence.

In short, the Board finds that the February 1972 divorce 
judgment is valid, and that the appellant's July 1955 
marriage to the veteran ended on that date.  The appellant 
was not the veteran's spouse at the time of his death by 
virtue of the ceremonial marriage entered into in July 1955.

The Board notes in passing that while the appellant contends 
that she and the veteran lived apart at times from July 1955 
until February 1972 because of domestic violence on his part, 
the reason for any such separation was rendered irrelevant by 
the February 1972 divorce judgment.
 
The appellant argues that if the divorce judgment in valid, 
she and the veteran nevertheless entered into a common law 
marriage shortly after February 1972. 
She contends that at least by the fall of 1972 (and even 
earlier, according to her testimony), the veteran lived with 
her continuously at her home on [redacted] [redacted], except for the 
weekends and times when he left after assaulting her.

Documents on file from the veteran and appellant for the 
period from February 1972 to May 1976 show that the appellant 
lived at the [redacted] [redacted] address, but that the veteran lived 
at the [redacted] address until 1973, before moving to 
[redacted], Maryland; VA records and his death certificate show 
that he lived at the [redacted] address at the time of his 
death.  The above records show that they were not holding 
themselves out to VA as husband and wife or as a cohabitating 
couple during this time.  His death certificate notes that he 
was divorced.

The law of Maryland does not recognize common law marriages.  
Henderson v. Henderson, 199 Md. 449, 454, 87 A.2d 403 (1952); 
Tyma v. Montgomery County, 369 Md. 497, 508, 801 A.2d 148 
(2002).  The appellant contends that the veteran did not 
really live in [redacted], Maryland, during the last years of 
his life, but rather lived with her at the [redacted] [redacted] address 
in Washington, DC.  "The District of Columbia has long 
recognized common law marriages."  Coates v. Watts, 622 A.2d 
25, 27 (1993).

The elements of common law marriage in the District of 
Columbia are cohabitation as husband and wife, following an 
express mutual agreement, which must be in words of the 
present tense.  Id.  "Since ceremonial marriage is readily 
available and provides unequivocal proof that the parties are 
husband and wife, claims of common law marriage should be 
closely scrutinized, especially where one of the purported 
spouses is deceased and the survivor is asserting such a 
claim to promote his financial interest."  Id., citing In Re 
Estate of Fisher, 176 N.W. 2d 801, 805 (Iowa 1970); Green v. 
Ribicoff, 201 F. Supp. 721, 724 (S.D. Miss. 1961).  

As indicated previously, under 38 C.F.R. § 3.1(j), 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of marriage, or 
the law of the place where the parties resided when the right 
to benefits accrued.  Between the time of their divorce and 
the veteran's death, there were no legal barriers or 
impediments, such as a remarriage of one of the parties, to 
the veteran and appellant once more becoming husband and wife 
by ceremonial marriage.  Under the laws of the District of 
Columbia (the place where the appellant argues the common law 
marriage was created), the appellant's claim as to the 
existence of a common law marriage to the veteran following 
the 1972 divorce must be closely scrutinized, as the veteran 
is dead and the appellant is asserting this claim to promote 
her own financial interest.  

As noted previously, documents on file following the February 
1972 divorce consistently show that the veteran reported his 
address either as the [redacted] address (until 1973), 
or as the [redacted], Maryland address (from 1973 and 
thereafter.)  The appellant's address was consistently listed 
as the [redacted] [redacted] address.  In her August 2001 affidavit, the 
appellant stated that she and the veteran agreed to resume 
the marital relationship, and did so starting in the fall of 
1972 at the [redacted] [redacted] address.  She indicated that they 
lived together at the [redacted] [redacted] address except during times 
when he left after assaulting her.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).
 
In this case, the Board finds the assertions in the 
affidavit, as well as the appellant's other assertions and 
testimony, to lack credibility, as they are not consistent 
with other evidence of record, particularly that evidence 
contemporaneous with the period from 1972 until the veteran's 
death in May 1976.  The referenced evidence shows that the 
veteran and appellant consistently maintained separate 
addresses, as they had prior to the February 1972 divorce.  
Indeed, while the appellant, years before the divorce, lived 
at the [redacted] [redacted] address, the veteran never once reported 
living at that address.  Moreover, the record shows that from 
the divorce until the veteran's death, the appellant received 
an apportioned share of his benefits only as the custodian of 
their children, rather than as the estranged spouse in 
addition to the custodian of the veteran's children.  If the 
veteran had in fact lived at the [redacted] [redacted] address with the 
appellant, there would be no reason (or basis) for an 
apportionment.  If she had believed they were in a common law 
marriage, she curiously never requested an apportionment as 
the spouse of the veteran after the February 1972 divorce.  
The Board also notes that she has not submitted any documents 
suggesting that they held themselves out as married, such as 
bank statements showing a joint account, leases or mortgage 
statements in both names, or joint tax returns.  The Board 
acknowledges that there was a fire at her home at one point, 
but no alternative record from, e.g., banks or the Internal 
Revenue Service has been submitted by the appellant.

Although several witnesses testified that they had seen the 
veteran at the [redacted] [redacted] address over the years at events 
such as parties for the children, and believed he was living 
at that location and was married to the appellant, these 
statements, like the testimony of the appellant, are not 
consistent with the documentary evidence of record.  
Moreover, some of the statements, such as that of G.T.L. in 
February 1997 indicating that once the veteran had gone to 
live with D.G. his visits to [redacted] [redacted] stopped, conflict 
with the appellant's current assertion that the veteran lived 
continuously with her at the [redacted] [redacted] address until his 
death.  The Board notes that G.T.L. later retracted her 
statement in a May 2002 correspondence, explaining that she 
had lived away at college or with her grandmother during the 
period in question.  

Moreover, despite the appellant's contention that the veteran 
wanted to re-establish their marital relationship, and 
purportedly did so starting in the fall of 1972, in November 
1972 he signed a power of attorney in favor of D.G., and had 
previously signed a power of attorney in favor of his aunt, 
acts which are not consistent with an intention to make the 
appellant his spouse again.  The appellant's explanation for 
the veteran's actions revolve around his purported fear that 
M.T. would refuse to support him unless he gave power of 
attorney over to someone other than the appellant.  The Board 
finds her explanation unpersuasive, given that, according to 
the appellant, he already had a home with her (at least for 
five days out of the week) and received care from her for his 
needs for several years. 

VA hospital records after 1972 refer to the presence of the 
veteran's "sister."  The Board points out that the veteran 
never reported any siblings when completing medical documents 
in service requesting information about family medical 
history.  The Board notes that the "sister" was likely 
D.G., with whom the evidence of record showed he was living 
at the time.  When hospitalized in October 1975, the record 
shows he initially was brought to Prince George's hospital, 
which is consistent with living in [redacted], Maryland, a town 
located in Prince George's county.  D.G. also signed the 
veteran's funeral bill, further suggesting that he was living 
with D.G. up until his death, and that she was tending to his 
affairs.

In September 1976, the appellant applied for DIC benefits on 
behalf of her children, and not for herself as a "surviving 
spouse."  She also indicated that she and the veteran had 
not been living together continuously until the date of his 
death.  She first claimed that they had lived together 
continuously until his death when she filed her claims for 
DIC as the surviving spouse in the 1990s.  The Board finds 
that her earlier statement in September 1976, which was made 
when she was not concerned with seeking VA benefits for 
herself, is of greater probative value with respect to 
whether she believed there was a common law marriage between 
her and the veteran, than her later statements submitted 
almost 20 years after his death.  Although she did also 
report in September 1976 that his assaults had caused their 
separation, she did not specify whether the referenced 
assaults occurred during the period of their ceremonial 
marriage, after that period, or during both periods.  To the 
extent that she argues that the assaults occurred after the 
divorce up until shortly before his death, the Board notes 
that her account is of questionable credibility.

In this regard, the medical evidence on file shows that as 
early as January 1970, the veteran was paralyzed on the right 
side of his body, he had a severe speech impediment, he 
needed assistance in all personal care activities; he needed 
a wheelchair, cane, and walker to assist in walking; he was 
blind in the left eye and had poor vision in the right eye, 
and he could leave his home only with an attendant.  His 
disabilities got worse, not better, as shown by the later 
hospital and examination reports.  Witnesses at the 
appellant's hearing confirmed the veteran's debilitated 
physical state as of 1972.  In light of the above evidence of 
the veteran's severely debilitated physical state, the Board 
finds it doubtful that he brutally beat the appellant in 1972 
and thereafter.  It does not appear he was physically capable 
of being much of a threat to anyone. 
 
In any event, after reviewing the evidence on file, the Board 
concludes that the appellant's statements and testimony 
regarding her "marriage" to the veteran after February 1972 
are not credible and lack any significant probative value, as 
do the statements and testimony of her witnesses and 
supporters.  As indicated above, the record shows that the 
veteran lived at a separate address from the appellant from 
before the divorce until 1973, and that he lived in Maryland 
with his cousin from 1973 until he died.  In contrast, the 
appellant lived in the District of Columbia at all times.  
The veteran may have visited her on occasion, but there is no 
indication that the visits were anything more than occasions 
for the veteran to interact with his children.  Statements by 
the veteran from May 1972 until his death consistently 
indicate that he was divorced from the appellant, and his 
death certificate reflects that he was divorced.  The Board 
notes in passing that the appellant testified that the Social 
Security Administration (SSA) has recently recognized her as 
the veteran's spouse.  Even if true, the laws and regulations 
governing that determination by SSA are not binding on VA, 
and neither is any decision (or the reasoning behind the 
decision) arrived at by SSA personnel.  In light of the 
above, the Board finds that the veteran and the appellant did 
not in fact hold themselves out as husband and wife after the 
February 1972 divorce judgment, and that they never attempted 
to enter into a common law marriage.

In sum, the veteran and appellant were married in July 1955.  
They were legally divorced in February 1972.  The appellant 
was well aware that she was divorced from the deceased as of 
May 1972, and that she and the deceased did not after 
February 1972 attempt to remarry through the establishment of 
a common law marriage.  As the appellant therefore was not 
married for VA purposes to the deceased at the time of death, 
the Board concludes that the preponderance of the evidence is 
against the claim for recognition of the appellant as the 
surviving spouse of the veteran.

The appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
entitlement to VA benefits.






	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


